Citation Nr: 0604790	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  00-18 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
digestive disorder claimed as constipation.

2.  Entitlement to service connection for a digestive 
disorder claimed as constipation.

3.  Entitlement to a rating greater than 10 percent for low 
back strain for the period prior to September 26, 2003. 

4.  Entitlement to an initial rating greater than 10 percent 
for the dorsal spine for the period prior to September 26, 
2003. 

5.  Entitlement to a rating greater than 20 percent for 
thoracolumbar spine disability, from September 26, 2003. 



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1988 to August 
1996.

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that determined new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for constipation had not been submitted.  The 
decision also granted an increased (10 percent) rating, 
effective from January 5, 1999, for low back strain.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
for service connection for constipation and for a rating 
higher than 10 percent for the low back. 

In an October 2005 rating decision, the RO assigned a 20 
percent rating for the low back effective from September 26, 
2003, and recharacterized the disability as thoracolumbar 
strain.  Inasmuch as a higher evaluation is potentially 
available, and as the issue of an increased rating was 
already in appellate status at the time of the October 2005 
rating action, the Board will consider entitlement to an 
increased rating for thoracolumbar strain for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In her substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge.  In January 2006, the veteran 
withdrew that request.  

The issue of entitlement to service connection for 
constipation is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

In December 1998 and August 2000 statements, the veteran has 
reported increased stomach pains.  She appears to be 
requesting an increased rating for her service-connected 
stomach condition.  This is referred for appropriated action.


FINDINGS OF FACT

1.  VA has fulfilled its duty to notify the veteran of the 
evidence necessary to substantiate the claims and to assist 
her by obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  By rating decision of January 1997, the RO denied service 
connection for constipation and properly notified the veteran 
of that decision.  

3.  The veteran did not appeal the January 1997 rating 
decision and it became final.

4.  Evidence received at the RO since the January 1997 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for constipation.  

5.  The service-connected lumbar spine disability is 
manifested by lumbar spine tenderness and spasm, and 
painfully restricted range of motion to degrees in forward 
flexion to 90 degrees, to 10 degrees of backward extension, 
to 30 degrees in left and right bending, and to 30 degrees in 
rotation in both directions.  

6.  The service-connected dorsal spine disability is 
manifested by moderate limitation of motion with thoracic 
muscle spasm and tenderness.  




CONCLUSIONS OF LAW

1.  The January 1997 rating decision, which denied service 
connection for constipation, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for constipation and it is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for a 20 percent schedular rating for 
lumbosacral strain are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2001).

4.  The criteria for a 10 percent schedular rating for dorsal 
spine limitation of motion are met throughout the appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5291 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate her claims.  
The RO provided rating decisions, a statement of the case, 
and a supplemental statement of the case.  VA sent VCAA 
notice letters in April 2001 and March 2005.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding her 
claims.  They told her what evidence is needed to 
substantiate the claims.  

The VCAA letters also told the veteran what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims, including the 
development required of VA in the case of an application to 
reopen a finally decided claim.  VA examination reports are 
associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A (b)-(d); see also 38 C.F.R. § 3.159(c).

VA provided required VCAA notice after the initial adverse 
decision, which would warrant a remand.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In Short Bear v. 
Nicholson, 19 Vet. App. 341, (2005), however, the United 
States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.   In this case, VA has pointed 
out what evidence is needed to substantiate her claims.  

Reopening a Service Connection Claim

In August 1996, the veteran requested service connection for 
several claimed disorders, including "constipation."  She 
submitted her DD Form 214, which reflects that she served 19 
days of foreign service at an undisclosed location and that 
she received the overseas service ribbon (second award); 
however, there is no indication that she served in the 
Persian Gulf.  

The RO obtained service medical records (SMRs) that reflect 
that the veteran complained of stomach pains and cramps in 
1988, 1989, 1990, 1991 and 1992.  Gastritis was assessed in 
March 1990.  An ovarian cyst was suspected in June 1990.  
Chronic peptic ulcer disease symptoms were reported in March 
1991, but an X-ray was negative.  Abdominal pain and possible 
irritable bowel syndrome were noted in November 1994.  The 
gallbladder was assessed in February 1995 and no abnormality 
was found. 

During umbilical liposuction in February 1995, a peri-
umbilical hernia was discovered and repaired.  In April 1995, 
the veteran was re-hospitalized because of redness in the 
area.  In June 1995, she reported that she was doing well and 
was satisfied with the results.  In March 1996, the veteran 
complained of constipation; however, a March 19, 1996, report 
notes that the constipation was first noted 4 years earlier.  
Metamucil(r) and fluids reportedly helped a little.  The 
assessment was constipation.  

A later March 1996 treatment report notes another complaint 
of constipation.  The assessment was constipation and oral 
laxative was prescribed.  The veteran was seen in a 
gastroenterology clinic in July 1996 with a complaint of 
marked constipation.  Laxative was prescribed.  

In July 1996, the veteran underwent a separation examination 
and completed a medical history form.  She listed several 
health concerns, but she did not report any constipation.  

In an August 1996 claim for service connection, the veteran 
claimed recurrent umbilical hernia and constipation, among 
others disorders.

The veteran underwent a VA general medical examination in 
November 1996.  During the examination, she reported that a 
full evaluation was done a few years earlier during active 
service but nothing was found.  She reported daily bowel 
movement on present medication (cisapride) and reported that 
without it, her bowel movement occurred once every two weeks.  
The examiner auscultated normal bowel sounds.  The relevant 
assessment was "History of chronic constipation and what 
sounds like GERD."  

In a January 1997 rating decision, the RO found the claim of 
entitlement to service connection for constipation to be not 
well grounded on the basis that constipation was not a 
disability, but rather, a symptom.  The RO granted service 
connection for recurrent umbilical hernia and assigned a 
noncompensable rating under Diagnostic Code 7399-7338.  The 
decision became final absent further timely appeal.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. § 3.156, (2001).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim" 
(effective as to claims received on or after August 29, 
2001).  The claim in this appeal was received prior to that 
date, and is entitled to be evaluated using the previous-
more liberal-version of the regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must next review the evidence submitted since the 
final January 1997 rating decision to determine whether any 
of it is new and material evidence, that is, whether it is 
neither cumulative nor redundant, whether it is so 
significant it should be considered to fairly evaluate the 
claim, or whether it results in a more complete record for 
evaluating the service connection claim.  

The evidence submitted since the January 1997 RO decision 
includes VA treatment reports and examination reports, 
private medical records, and the veteran's claims and 
statements.  

In December 1998, the veteran requested that her stomach be 
considered because she was still having problems with it.  

In June 1999, the RO received a January 1998 private medical 
report that notes a complaint of constipation and a March 
1999-dated letter from M. Pierdnock, M.D.  In the letter, Dr. 
Peirdnock notes that the veteran reported a 2-3 year history 
of progressive constipation.  

In May 2000 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for constipation.  

In her notice of disagreement received in July 2000, the 
veteran reported that she desired service connection for 
constipation because the condition began during active 
military service and she still had it.

In her August 2000 substantive appeal, the veteran stated 
that the new evidence for her stomach was epigastric hernias 
along with constipation.  She submitted a letter from a 
military physician that notes that epigastric hernia repair 
surgery was scheduled for September 2000.  

In a May 2002 letter, the veteran reported that January to 
November 2001 treatment records from Augusta VA Medical 
Center would document constipation due to umbilical hernia 
repair.

VA Medical Center medical records dated in 2001 and 2002 
mention difficulty defecating and history of constipation.  
An August 2001 report notes that a previous colonoscopy was 
negative.

A September 2001 VA laparoscopy report notes that during a 
liposuction procedure while in active service a small 
epigastric hernia was discovered and was repaired.  Because 
of long-standing complaints of pain in the area, the current 
laparoscopy was performed.  No true hernia was found; however 
scar tissues and splayed fascia fibers were found in the area 
of the old incision.  The postoperative diagnosis was upper 
abdominal fascial weakness.  

A January 2002 VA report notes, "She does have a past 
medical history of umbilical hernia that had constipation 
associated with it."  The report notes that constipation had 
subsided since the September 2001 surgery.  

A private medical report notes complaints of constipation and 
a hospital admission in July 2000 for right colitis.  

After reviewing the above evidence, the Board finds that the 
January 2002 VA report is new and material evidence.  It is 
new because it has not previously been presented.  It is 
material because it tends to associate the constipation with 
a service-connected disability, which certainly is 
significant to the claim.  Thus, the Board concludes that the 
newly submitted evidence is new and material and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The application to reopen 
the claim must therefore be granted.  38 U.S.C.A. § 5108; 
Manio, supra.

Increased Rating for Low Back Strain

According to a January 1997 rating decision, the RO granted 
service connection for a chronic painful low back condition 
and noted that any upper back pain was not shown to be a 
chronic disability.  The RO granted service connection for 
lumbosacral strain and assigned a noncompensable rating under 
Diagnostic Code 5295.  In a May 2000 rating decision, the RO 
granted a 10 percent rating for low back strain under 
Diagnostic Code 5295.  

In an October 2005 rating decision, the RO granted separate 
ratings for the dorsal/thoracic spine and assigned a separate 
10 percent rating effective from January 5, 1999, under 
Diagnostic Code 5291.  

Effective September 26, 2003, the RO merged the two spine 
disabilities and assigned a single 20 percent rating under 
Diagnostic Code 5237 (lumbosacral or cervical strain).  The 
Board will determine whether there is a basis to assign a 
greater rating or ratings during any portion of the appeal 
period.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or due to actual impeded 
flexion, as specified in the rating schedule under 38 C.F.R. 
§ 4.71a, and that functional loss caused by either factor 
should be compensated at the same rate.  In other words, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath, supra.  
VA examiners have set forth the ranges of painful motion and 
pain free motion and the Board has considered these 
carefully.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Effective September 23, 2002, VA revised the criteria for 
Diagnostic Code 5291.  Moreover, effective September 26, 
2003, VA published additional rating criteria for various 
spine disabilities, deleted Diagnostic Code 5291, and added 
Diagnostic Code 5237.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  In this regard, VA's General Counsel 
(GC) held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary to apply 
both the old and new versions of the regulation.  If the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  As such, the Board will 
consider the claim for a higher rating for the lumbar and 
dorsal spines pursuant to the former criteria during the 
course of the entire appeal, and since the effective date of 
the revision, i.e., September 26, 2003, applying whichever 
version is more favorable to the veteran.  

Service connection for lumbosacral strain was established in 
January 1997 and a zero percent rating was assigned for 
slight subjective symptoms only.  Private medical reports 
later received reflect that the veteran complained of neck 
and back pain following a January 1997 auto accident.  X-rays 
showed the cervical and thoracic spines to be intact.  The 
diagnosis was cervical spine strain and sprain and thoracic 
spine pain.  Private medical reports indicate that she 
underwent physical therapy for these injuries at various 
times.  

In December 1998, the veteran requested an increased rating.  
She reported chiropractic treatment for constant upper back 
pain.  

The RO obtained outpatient treatment reports that include a 
December 1997 report that mentions spasm of the back and 
neck.  An October 1998 report notes upper back pain.  X-rays 
were negative and a computerized tomography (CT) scan was 
scheduled.  Physical therapy was also suggested.  The veteran 
failed to report for a scheduled November 1998 CT scan.  

The veteran underwent a VA orthopedic compensation 
examination in April 1999.  She complained of mid-thoracic 
spasm and constant pain.  She took Flexeril(r) and saw a 
chiropractor three times per week for relief.  She reported 
about four severe flare-ups per year with spasm requiring bed 
rest, medication, and chiropractic treatment.  Prolonged 
standing aggravated the mid-back area.  She worked at a 
retail store where prolonged standing, bending, and lifting 
caused flare-ups.  

A VA examiner noted that the lumbar spine flexed to 90 
degrees and extended to 10 degrees.  It laterally flexed to 
30 degrees, and rotated to 40 degrees, in each direction.  
Rotation produced thoracic pain evidenced by muscle spasm.  
She reported significant tenderness from T1 to T6.  No 
sensory loss was noted.  Thoracic spine X-rays were 
unremarkable.  The diagnosis was chronic cervical lumbar pain 
secondary to chronic muscular spasm.  X-rays showed a 
rudimentary disc at L5-S1.  

In May 2000, the RO granted a 10 percent rating for low back 
strain under Diagnostic Code 5295.

In July 2000, the veteran submitted reports of chiropractic 
treatment for upper back pain at various times.  Areas of 
pain, tenderness, and muscle spasm of the upper back were 
depicted on various diagrams.  The report notes that the 
veteran used a transcutaneous electrical nerve stimulation 
(TENS) unit.  

In her August 2000 substantive appeal, the veteran reported 
frequent upper back spasm and much pain.  

Additional private medical reports reflect complaints of 
upper back and neck pain following a February 2002 motor 
vehicle accident.  

April 2002 VA X-rays showed early degenerative spondylosis of 
C5 -C7.  

A July 2002 private medical report reflects complaints of 
upper back pain since motor vehicle accident in February 
2002.  The diagnosis was right shoulder rhomboid muscle 
strain.  

The veteran underwent a VA orthopedic compensation 
examination in March 2005.  The examiner noted that the 
claims file was unavailable.  The veteran reported that pain 
and muscle spasm continued, although the muscle spasm 
included the lower back.  She reportedly received prednisone 
injections for incapacitating muscle spasm from her private 
physician.  Her back hurt at work where she occasionally 
unloaded trucks and lifted up to 90 pounds.  She reported 
constant sharp aching and burning with spasm during flare-
ups.  She used a TENS unit, took medication, and she used a 
back brace at work.  She had no dizziness, numbness, or 
weakness.  She walked without difficulty.  

The VA examiner elicited no paravertebral tenderness or 
spasm.  Forward flexion was to 90 degrees.  Backward 
extension was to 30 degrees.  Lateral bending and rotations 
were to 30 degrees.  Repeated flexion produced a complaint of 
tightness, but no spasm was found.  Strength and sensory 
responses were normal in the lower extremities, but deep 
tendon reflexes were only 2/5 at the knees.  X-rays showed 
narrowing of the L5-S1 disc space that could be 
developmental.  The diagnosis was no clinical evidence of 
lumbar spine osteoarthritis or arthropathy and no evidence of 
degenerative disc disease.  

In an October 2005 rating decision, the RO granted a 20 
percent rating for the thoracolumbar spine effective from 
September 26, 2003, and recoded the disability under 
Diagnostic Code 5237.  

From the above facts, the Board finds that the service-
connected lumbar spine disability is manifested by painfully 
restricted range of motion to 90 degrees in forward flexion, 
to 10 degrees of backward extension (although 30 degrees was 
shown in March 2005), to 30 degrees in left and right 
bending, and to 30 degrees in rotation in both directions.  
The combined range of motion of the thoracolumbar spine is 
220 degrees (90+10+30+30+30+30).  Also attributed to the 
service-connected lumbar spine disability is lumbar spine 
tenderness and spasm.  

Lumbosacral strain, with slight, subjective symptoms only, is 
rated zero percent disabling.  With characteristic pain on 
motion, the rating is 10 percent.  With muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position, the rating is 20 percent.  
A 40 percent rating is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
in forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).

Comparing the lumbar spine symptoms to the rating criteria 
above, it appears that the requirements for a 20 percent 
rating for lumbosacral strain are more nearly approximated.  
There is muscle spasm on extreme forward bending and there is 
loss of lateral spine motion.  Thus, the Board will grant a 
20 percent rating under Diagnostic Code 5295 for the lumbar 
spine.  This includes any additional functional limitations 
due to the factors set forth in DeLuca, supra.  

Turning to the dorsal spine, the prior provisions of 
Diagnostic Code 5291 warrant a noncompensable rating if 
limitation of motion is slight and a 10 percent rating if 
either moderate or severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2001).  The dorsal spine disability is manifested 
by limitation of motion and thoracic muscle spasm and 
tenderness.  Because the RO has already assigned a 10 percent 
rating under Diagnostic Code 5291 and because there is no 
higher rating available under Diagnostic Code 5291 (no other 
code applies), the Board need not discuss the rating further.  
The maximum available schedular rating is already in effect.  

Moreover, when the maximum schedular rating is in effect for 
loss of motion of a joint, and the disability does not meet 
the criteria for a higher evaluation under any other 
applicable code (after all other potential codes have been 
considered), further consideration of functional loss may not 
be required.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Effective September 26, 2003, new rating criteria were added 
to the rating schedule and the diagnostic code numbers 
changed.  Beginning on September 26, 2003, spine disabilities 
are rated under the General Rating Formula for Diseases and 
Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The combined range of motion of the thoracolumbar spine is 
220 degrees in this case and ankylosis of the thoracolumbar 
spine is not shown.  Moreover, there is no neurologic 
abnormality to separately rate.  Thus, the revised criteria 
will not be used for either the lumbar spine disability or 
the dorsal spine disability because they are not more 
advantageous to the veteran than are the former criteria.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for a 
schedular rating greater than 10 percent for the dorsal 
spine.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for an initial disability rating higher 
than 10 percent for the dorsal spine is therefore denied.  
However, the evidence favors a separate 10 percent rating 
under Diagnostic Code 5291 for the period beginning on 
September 26, 2003, which is the date that the RO had 
discontinued use of a separate 10 percent rating under that 
diagnostic code.

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for constipation is 
reopened.  To this extent, the appeal is granted.  

An increased 20 percent rating for lumbosacral strain is 
granted for the entire appeal period.

An initial rating greater than 10 percent for dorsal spine 
limitation of motion is denied for that portion of the appeal 
period prior to September 26, 2003.

A separate 10 percent rating for dorsal spine limitation of 
motion is granted for that portion of the appeal period 
beginning on September 26, 2003.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) 
(West 2002 & Supp. 2005).  

Medical evidence indicates that constipation might be 
secondary to a service-connected umbilical hernia or surgical 
repair of that disorder.  The medical evidence is, however, 
unclear as to whether constipation currently exists, as a 
January 2002 VA report mentions that constipation had 
subsided since a September 2001 surgery.  Thus, an 
examination to determine the nature and etiology of 
constipation would be helpful prior to adjudication.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should request any available 
VA and private clinical records dated 
since September 2005.  If no record is 
forthcoming, that fact should be clearly 
noted in the claims files and the AMC 
should advise the veteran.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a gastroenterology 
examination.  The claims file should be 
made available to the physician for 
review.  The physician is asked to review 
the claims file and answer the following:

I.  Does the veteran currently have 
a disability related to 
constipation?

II.  If the answer above is "yes", 
it at least as likely as not that 
this disability had its onset in 
service, or is etiologically related 
to or being aggravated by a 
postoperative umbilical hernia or 
medication taken for any service-
connected disability?  At the time 
of this writing, the service-
connected disabilities included 
thoracolumbar strain, bilateral knee 
disabilities, seborrheic otitis 
media, and recurrent postoperative 
umbilical hernia.

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  The 
physician is asked to note in the 
report that the claims file was 
reviewed.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for service connection for a 
disability manifested by constipation.  
If the benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the veteran is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2005).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


